DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed October 3, 2022, which amends claims 1 and 7 and adds claims 10. Claims 1-10 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed October 3, 2022, caused the withdrawal of the rejection of claims 1 and 4-9 under 35 U.S.C. 103 as being unpatentable over Gaudin et al. (WO 2015/071473) as set forth in the Office action mailed August 3, 2022.
Applicant’s amendment of the claims, filed October 3, 2022, caused the withdrawal of the rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Dong et al. (Phys. Chem. Chem. Phys. 2012, 14, 14224-14228) in view of Inoue et al. (US 2013/0221278) as set forth in the Office action mailed August 3, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (Phys. Chem. Chem. Phys. 2012, 14, 14224-14228) (hereafter “Dong”) in view of Bryman et al. (US 2015/0236278) (hereafter “Bryman”).
Regarding claims 1-10, Dong teaches and electroluminescent device comprising an anode, a light emitting layer, and a cathode (page 14225 paragraphs under the heading OLED fabrication and measurements). Dong teaches that the light emitting layer comprising a host material and a phosphorescent dopant (page 14225 paragraphs under the heading OLED fabrication and measurements). Gaudin teaches that the host material can have the following structure, 
    PNG
    media_image1.png
    92
    123
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    93
    116
    media_image2.png
    Greyscale
 (page 14225 paragraphs under the heading OLED fabrication and measurements and page 14226 Scheme 1). Dong teaches that the light emitting material is phosphorescent dopant and can emit blue or green light (abstract). 
Dong does not teach were the phosphorescent dopant meets the applicant’s claimed invention.
Bryman teaches blue green emitting phosphorescent dopant for electroluminescent devices (paragraphs [0055]-[0061]). Bryman teaches that the dopants can have the following structure, 
    PNG
    media_image3.png
    196
    190
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    202
    202
    media_image4.png
    Greyscale
  are a few examples (paragraph [0098]). Bryman teaches when these compounds are used as dopants in light emitting devices the corresponding devices have improved efficiency and lifetimes (paragraph [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Dong so the phosphorescent dopant was a dopant taught by Bryman. The motivation would have been to make a blue emitting device with improved efficiencies and lifetime.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759